
	

113 HR 1135 IH: Burdensome Data Collection Relief Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1135
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Huizenga of
			 Michigan (for himself and Mr.
			 Garrett) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act to repeal certain additional disclosure requirements, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Burdensome Data Collection Relief
			 Act.
		2.Repeal of
			 additional disclosure requirementsSection 953(b) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (15 U.S.C. 781 note) is hereby repealed and
			 any regulations issued pursuant to such subsection shall have no force or
			 effect.
		
